Citation Nr: 1745828	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-24 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at Mercy Health Partners on July 12, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Battle Creek, Michigan

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted by the Veteran's representative, the claims file is woefully incomplete.

On June 19, 2017, the Board contacted the Battle Creek VAMC and Detroit Regional Office in an attempt to reconstruct this file.  This email thread has suggested that some additional records may be available, but no further evidence has been associated with the claims file to date.  Ultimately, the Board was directed to the claims processer who denied the claim.  She has since been promoted and, in a July 27, 2017 email stated that she was unable to assist as she no longer had access to the archive boxes or appeals letters.  The Board has not been provided with contact information for someone at the Battle Creek VAMC or Detroit Regional Office who currently has access to these records and can complete this request or any other means of obtaining these records.  As such a remand is necessary to allow the appropriate personnel to locate or reconstruct these records and associated them with the claims file.

The record currently contains the Veteran's March 2012 notice of disagreement, a March 2012 memorandum showing the claim's history, a March 2012 clinical tracking record that noted VA facilities were feasibly available, a September 2012 statement of the case, the Veteran's September 2012 VA Form 9, and the September 2012 VA Form 8 (certification of the appeal).  The November 2010 denial, however, is not included in the claims file.  As the claims file is incomplete, VA must attempt to either locate the missing records or reconstruct them.

Additionally, the medical and billing records related to his treatment at Mercy Health Partners on July 12, 2010 are not of record.  VA treatment records refer to scanned documents from private treatment provides, but those scanned documents are not part of the claims file.  Notably these include July 2010 urology records from Mercy Health Partners and West Shore Urology.  The Veteran's claim involves treatment for kidney stones.  As these records appear to include the treatment in question and other urology records immediately before this treatment, they are necessary for adjudication of the claim.  Thus, these records must be obtained and associated with the claims file.

Finally, in a July 2017 email, the Chief for Non-VA Care noted that there was a reference in Processing to a check being paid on January 10, 2011, for this claim.  No record of this has been associated with the claims file.  In his March 2012 notice of disagreement, the Veteran stated that the emergency room doctors were paid for this date, but the hospital was not.  A complete record of VA payments made in regard to this claim is necessary for proper adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1.   Obtain and/or reconstruct the Veteran's VHA folder with regard to his claim for medical reimbursement associated with his unauthorized medical expenses incurred during treatment at Mercy Health Partners on July 12, 2010.

At a minimum, this should include the November 2010 denial, the medical bills submitted in conjunction with this claim, and records of any payments made by VA in regard to this claim.

If the relevant medical bills cannot be located, the Veteran should be so notified and provided an opportunity to resubmit them.

Provide an accounting of all steps taken to search for and reconstruct the Veteran's VHA file.  All requests, responses and actions taken to locate and reconstruct the VHA folder must be fully documented in the Veteran's file for future review. 

2.  Obtain and associate with the claims file copies of the July 2010 urology records from Mercy Health Partners and West Shore Urology and any other private medical records relating to the Veteran's urology complaints and treatment for a kidney stone at that time.  

Please note that association of these records with other electronic VA databases, such as VISTA, does not satisfy this request, but rather all records must be associated with the claims file.

If the scanned copies of these records cannot be obtained from an existing database or archives, ask the Veteran to complete and return Authorization and Consent to Release Information forms for these providers' treatment records.

If these records cannot be obtained and further efforts to obtain them would be futile, such should be noted in a memorandum of unavailability and the Veteran should be so notified.

3.  Thereafter, readjudicate the claim of payment or reimbursement of unauthorized medical expenses incurred during treatment at Mercy Health Partners on July 12, 2010.  If the benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




